PUBLISH

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT

                                     _______________                         FILED
                                       No. 97-8915                  U.S. COURT OF APPEALS
                                     _______________                  ELEVENTH CIRCUIT
                                                                              2/19/03
                        D. C. Docket No. 1:96-cv-2313-RCF
                                                                        THOMAS K. KAHN
                                                                            CLERK
JOHN DOE,

                                                                     Plaintiff-Appellee,


                                            versus


DEKALB COUNTY SCHOOL DISTRICT,

                                                                   Defendant-Appellant.


                          ______________________________

               Appeal from the United States District Court
                   for the Northern District of Georgia
                      ______________________________
                                     (July 17, 1998)




Before ANDERSON and BIRCH, Circuit Judges, and PAINE*, Senior
District Judge.


BIRCH, Circuit Judge:




       *
         Honorable James C. Paine, Senior U.S. District Judge for the Southern District of
Florida, sitting by designation.
     The Dekalb County School District (the “School District” or

“District”), seeks to vacate a permanent injunction prohibiting it

from transferring a teacher, John Doe, who is infected with HIV,

the virus that causes AIDS. The School District wishes to transfer

Doe from a classroom of children with severe behavioral

disorders, because it fears that Doe might have blood-to-blood

contact with one of his sometimes-violent students, thereby

transmitting HIV. After conducting a bench trial, the district court

granted Doe a permanent injunction under the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq, blocking his

transfer. The School District, however, argues that the district

court failed to make adequate findings of fact regarding the effect

of Doe’s illness on his qualifications and that Doe has not suffered

an “adverse employment action.” We REVERSE, VACATE the

injunction, and REMAND for further proceedings.



                         I. BACKGROUND

                                  2
       The School District has three distinct levels of special

education programs for children with significant behavioral

disorders. First, the District maintains “interrelated” classrooms

for students with mild disorders; the District “mainstreams” these

students for most of each school day. Second, the District has

“self-contained” classrooms for children who are too “disordered”

to participate in the interrelated program. Third, the District

operates “psychoeducation” classrooms for students with the

most severe behavioral problems. From 1992 to 1995, John Doe

was a teacher at the District’s Shadow Rock Psychoeducational

Center (“Shadow Rock”).1

       Children enrolled in the District’s psychoeducation classes

are often aggressive. As the District established at trial, these

children frequently engage in acts of violence such as biting,

hitting, scratching, and kicking. Some children also attempt to

bring dangerous items such as razors to school or to attack their

       1
       Like the district court, we have allowed the plaintiff-appellee to proceed under the
pseudonym “John Doe” in order to protect his privacy.

                                                3
classmates or teachers with objects such as pencils. Because of

these potential dangers, psychoeducation teachers must be able

to physically restrain their pupils; for example, a psychoeducation

teacher may have to “basket hold” several students each day.

Often, these confrontations result in injuries to teachers. Although

the number of scrapes and bruises suffered by teachers is

unclear, psychoeducation teachers commonly file workman’s

compensation claims for significant injuries, and, at least once, a

teacher has suffered a severe bite that drew blood and required

medical attention.

     In February 1995, Doe told Shadow Rock’s principal that he

was HIV-positive, and the principal in turn informed other school

administrative personnel. Because District officials feared that

violence and subsequent blood-to-blood contact between Doe

and one of his psychoeducation students might lead to

transmission of HIV, the District transferred Doe to an

“interrelated” classroom at a different school in April 1995. The

                                 4
parties dispute whether this transfer was “voluntary”; the District

emphasizes that Doe signed a transfer form, while Doe argues

that he had no choice but to sign and that he hoped that by doing

so he might at least get to teach a “self-contained” rather than an

“interrelated” class. While the district court’s finding regarding this

point is somewhat unclear, the court appears to have concluded

that the transfer was involuntary. In any case, Doe spent the

months after his transfer trying to convince the District to return

him to his psychoeducation class, or, as an alternative, to assign

him to a group of “self-contained” children.

     Although Doe would prefer to teach a psychoeducational

rather than an interrelated class, his transfer does not appear to

represent a demotion. Doe’s salary, benefits, and seniority all

remain the same. Doe also enjoys the same relative level of

prestige within the school system and the larger community. In

addition, while Doe lacks a certificate from the State of Georgia in

interrelated teaching, his transfer does not seem likely to render

                                   5
obsolete his investment in his own education. Although Doe’s

teaching experience has focused on psychoeducation, he does

not have a particularly specialized educational background. Doe

holds a bachelor’s degree in psychology from New York

University and a master’s degree in special education from

Georgia State University.

     Doe, however, does have a Georgia certificate in

psychoeducational teaching but not in interrelated instruction. To

obtain an interrelated certificate, Doe would have to complete ten

credit hours of coursework. In order to reduce any inconvenience

this additional study might pose to Doe, the District has allowed

Doe three years to become certified and promised to pay his

educational expenses. In addition, the District has suggested that

Doe might be able to count his ten hours concerning interrelated

teaching toward the continuing education total that he would have

to achieve in any case to retain his current certification, though

this point is not clear in the current record. Even without the

                                  6
interrelated certificate, Doe appears qualified to teach an

interrelated class, since his interrelated pupils suffer from the

same sort of disorders as his previous psychoeducational

students—his new students are just easier to teach because they

are less prone to misbehavior. As Doe concedes, his new

interrelated position is less stressful. Significantly, Doe also

agrees with the District that he will be more marketable as an

interrelated teacher (once he obtains his certificate), with more

long-term career opportunities, than he was before his transfer.

     On August 1, 1995, Doe learned from the District’s Executive

Director of Personnel that he could not return to a

psychoeducation setting or move to a self-contained classroom

because of his HIV status. On August 3, 1995, Doe therefore

timely filed a discrimination charge with the federal Equal

Employment Opportunity Commission (“EEOC”) alleging that the

District was discriminating against him on the basis of his HIV

disability. After the EEOC issued Doe a right-to-sue letter, he

                                   7
brought this action in the district court under both the ADA and the

Vocational Rehabilitation Act (“VRA”) 29 U.S.C. § 791 et seq.

       From July 28 through July 31, 1997, the district court held a

bench trial on Doe’s claims. On August 1, 1997, the district court

ruled in Doe’s favor and issued a short written order containing

terse findings of fact and conclusions of law. After noting that the

parties agreed that Doe’s HIV infection rendered him disabled, the

district court found that “[t]he risk that plaintiff will transmit HIV to

students with severe behavior disorders, including children who

are prone to bite, is remote and theoretical.” R4-59 at 2, ¶ 11.

The court also found that Doe had suffered an adverse

employment action. The district court, however, made no attempt

to explain the basis for its conclusion regarding the risk of HIV

transmission to Doe’s psychoeducation students, nor did the court

offer any rationale for its assessment that Doe’s transfer was

“adverse.”2 Whatever its underlying reasoning, the district court

       2
        The district court did list three findings of fact elsewhere in its order that it apparently
thought were relevant to its holding that Doe’s transfer was adverse. First, the district court

                                                   8
issued a permanent injunction under the ADA requiring the School

District to reinstate Doe as a psychoeducational instructor.3



                                      II. DISCUSSION

       In order to prevail under the ADA, Doe must prove all three

elements of his prima facie case by a preponderance of the

evidence.4 First, he must show that he has a disability.5 Second,

he must demonstrate that he is qualified to serve as a

psychoeducation teacher, with or without some reasonable

accommodation by the District, despite his disability. Third, he

found that “Plaintiff is certified to teach children with behavior disorders, and teaching in this
field has special meaning and significance to him.” R4-59 at 1, ¶ 11. Second, the district court
observed that “Plaintiff is not certified to teach in an interrelated program.” Id. at 2, ¶ 7. Third,
the district court stated that “Plaintiff did not wish to be moved from his classroom at Shadow
Rock . . . .” Id. at 2, ¶ 8.
       3
        The district court did not separately discuss Doe’s VRA claim.
       4
        On appeal, Doe does not argue that we should read the VRA to provide him with any
cause of action or form of relief that is unavailable under the ADA. In fact, Doe makes no
arguments at all premised on the VRA. We, therefore, deem Doe’s VRA claim to have been
abandoned, and we discuss his claim as if it arose solely under the ADA. See Allstate Ins. Co. v.
Swann, 27 F.3d 1539, 1542 (11th Cir. 1994) (stating that issues not raised in a party’s brief are
considered abandoned).
       5
        A person who is infected with HIV is “disabled” for purposes of the ADA, even if he has
not developed AIDS. See Bragdon v. Abbott, No. 97-156, __ U.S. __, __ S. Ct. __, __ L. Ed. 2d
__ (June 25, 1998).

                                                  9
must show that he has suffered an adverse employment action

because of his disability (i.e., that he has suffered employment

discrimination). See Harris v. H & W Contracting Co., 102 F.3d

516, 519, 523-24 (11th Cir. 1996) (discussing the elements of a

prima facie case under the ADA).

     The School District contends that the district court made two

critical errors in applying this framework. First, the District argues

that the court did not properly find or balance relevant safety

factors regarding Doe’s continued qualification for a

psychoeducation position, as required by School Bd. of Nassau

County v. Arline, 480 U.S. 273, 107 S. Ct. 1123, 94 L. Ed. 2d 307

(1987). Second, the District maintains that its transfer of Doe was

not an “adverse employment action.” We review the district

court’s findings of fact for clear error and its analysis of law de

novo. See Fed. R. Civ. P. 52(a); Simmons v. Conger, 86 F.3d




                                  10
1080, 1084 (11th Cir. 1996).6 We address each of the District’s

contentions in turn.



A. WHETHER DOE IS QUALIFIED

       In Arline, the Supreme Court considered whether a woman

suffering from tuberculosis was otherwise qualified to be an

elementary schoolteacher. See generally Arline, 480 U.S. 273,

107 S. Ct. 1123 (applying the VRA). Rather than establishing

some arbitrary rule regarding the relevance of contagious disease

to teaching qualifications, the Court insisted that district courts

undertake “individualized inquiry” in each case. Id. at 287, 107 S.

Ct. at 1130. This inquiry must include:

       (a) the nature of the risk (how the disease is
       transmitted), (b) the duration of the risk (how long is the
       carrier infectious), (c) the severity of the risk (what is the
       potential harm to third parties), and (d) the probabilities
       the disease will be transmitted and will cause varying
       degrees of harm.

       6
        The School District concedes that, if Doe is disabled, is otherwise qualified, and has
suffered an adverse employment action, then a permanent injunction prohibiting Doe’s transfer
based on his HIV status would be appropriate.

                                              11
Id. at 288, 107 S. Ct. at 1131 (quoting Amicus Curiae Brief of the

American Medical Association at 19). In making these findings, a

district court “normally should defer to the reasonable medical

judgments of public health officials.” Id.

     Once a district court has made the necessary medical

findings, it must weigh the statutory goal of ending disability-

based discrimination against any legitimate concerns regarding

“significant health and safety risks.” Id. If the court finds that, on

balance, a plaintiff’s disability would render him unqualified for

safety reasons, then the court must consider whether the

employer can “reasonably accommodate” the plaintiff so that he

can perform “the essential functions” of the job in question. Id. at

1131 & 1131 n.17 (quoting 45 C.F.R. § 84.3(k) (1985)). Finally,

whatever the district court’s legal conclusion regarding a claim of

disqualification due to safety concerns, the court must make

explicit both its findings of fact and its application of the law, so as

to allow meaningful appellate review. See id.

                                   12
     In this case, the district court found, without explanation, that

Doe’s HIV infection would pose only a “remote and theoretical”

risk to psychoeducational students. R4-59 at 2. Based on this

sole finding and “[c]onsidering the four factors delineated in”

Arline, the district court relied on our opinion in Martinez v. School

Bd. of Hillsborough County, 861 F.2d 1502, 1506 (11th Cir. 1988),

to hold that Doe is qualified to be a psychoeducation teacher. R4-

59 at 3.

     In Martinez, a school sought to segregate a mentally

retarded child with AIDS from her classmates. Holding for the

school, the district court in Martinez concluded that a “‘remote

theoretical possibility’ of transmission” justified her total separation

from other students. Martinez, 861 F.2d at 1506. On appeal, we

reversed because the danger of transmission did not rise to the

“‘significant’ risk level” required for the girl’s exclusion from a

regular classroom. Id. In reversing the district court, however, we

did not simply direct entry of judgment for the disabled plaintiff.

                                   13
Instead, we observed that the district court had failed to make

factual findings regarding all four of the Arline factors (the district

court had considered only the likelihood of transmission), and we

remanded for further findings and an assessment of the overall

risk. See id. at 1506-07.

       In the present case, the district court has not made any

factual findings that might enable us to engage in meaningful

appellate review. As in Martinez and Arline, the district court has

failed to explain or justify the factual determinations underlying its

decision. It is not enough for the district court to invoke Martinez’s

phrase regarding a “‘remote theoretical possibility’ of

transmission”. Instead, the district court should explain why it

believes that the risk posed by Doe is “remote” and should make

findings of fact with respect to the Arline factors.7 Because the

district court’s factual findings are incomplete and its reasoning is


       7
         We do not mean to imply that we believe that Doe is not qualified. Because the district
court has neither made sufficient findings of fact nor explained its legal reasoning, we are not
able to assess whether Doe is “otherwise qualified” for a psychoeducation position.

                                               14
unclear, we vacate the injunction and remand the case to the

district court for such further proceedings as it deems necessary

for entry of a more explicit rationale for its decision.8



B. WHETHER DOE’S TRANSFER CONSTITUTED AN
ADVERSE EMPLOYMENT ACTION

       Under the ADA, no covered employer may discriminate

against a qualified person because of his disability. See 42


       8
         We are also concerned about the nature of the legal standards applied by the district
court, as evidenced by its comments in the record. For example, during the School District’s
examination of a witness, the district court stated to the parties that it was confused about what
should constitute relevant evidence and that it believed that the legal test for whether the School
District had violated the ADA was simply whether the District had acted “reasonably.” R7 at
502. When counsel for both parties attempted to assist the court, the following exchange ensued:
        PLAINTIFF’S COUNSEL: Your Honor, may I interject? I don’t want you to get
        mad at me for saying this, but I just want to real quickly state for the record how
        the issue should be framed from the legal standpoint. The issue is not whether the
        school board acted reasonably, but rather did they make an employment decision
        on the basis of my client’s disability, and was he otherwise qualified to stay at
        Shadow Rock or did he present a direct threat?

       COURT: You can call it whatever you want to, but the bottom line is what I said.
       Whether it’s based on his qualifications or otherwise, it’s whether they acted
       reasonably.

       PLAINTIFF’S COUNSEL: Well, legally it’s based on –

        COURT: All right. You worry about that if I rule against you and you can take it
        up to the Eleventh Circuit.
Id. at 503. We would have preferred that the district court make a greater effort to ascertain the
legal basis for Doe’s action before it made evidentiary or other rulings.

                                                15
U.S.C. § 12112(a). More specifically, no covered employer may

use the disability of an otherwise qualified person as an excuse

for discrimination in hiring, promotion, discharge, compensation,

training, or “other terms, conditions, and privileges of

employment.” Id. Thus, the ADA prohibits “a broad variety of

adverse employment actions, whenever those actions are taken

for a prohibited reason.” McNely v. Ocala Star-Banner Corp., 99

F.3d 1068, 1077 (11th Cir. 1996). Although we have never

thoroughly examined what constitutes “adversity,” we have held

that a transfer may sometimes constitute an adverse action under

the ADA, see id. at 1078.

     In this case, both parties agree that the School District

transferred Doe to an interrelated classroom because of his HIV

disability. The School District, however, argues that it has not

unlawfully “discriminated” against Doe because an “objective,”

“reasonable” person in Doe’s position would not have viewed the

transfer as an adverse employment action. Doe, though,

                                  16
maintains that an employment action may be adverse for either

objective or subjective reasons. Doe therefore contends that his

transfer was adverse both because he has a deep, personal

commitment to psychoeducational instruction and because he

would have to undergo ten credit hours of instruction in order to

obtain certification in interrelated teaching.

       In its order, the district court did not explicitly adopt either an

objective or subjective standard, but instead simply stated, without

explanation, that “Plaintiff’s transfer to the interrelated resource

program was an adverse employment action.” R4-59 at 3, ¶ 6. It

seems likely, however, that the district court implicitly adopted

Doe’s approach, since its only factual findings that might

conceivably have supported this legal conclusion were that (1)

Doe is not certified for interrelated teaching, (2) psychoeducation

“has special meaning and significance to him,” and (3) his

transfer was involuntary. Id. at 1-2.9

       9
         Although the district court gave no explanation in its order for its conclusion that the
transfer was adverse, it did appear to state during the trial that its decision concerning adversity

                                                 17
       Before assessing Doe’s particular allegations, we must first

determine the proper standard for evaluating his claims. As we

noted above, our circuit has not previously examined whether a

court should view an employment action from the subjective

perspective of a particular plaintiff or the objective perspective of a

“reasonable person.” Our court has, though, considered

allegations of “adverse employment actions” in a variety of

contexts, as have our sister circuits. See generally, e.g., H & W

Contracting, 102 F.3d at 523-24 (11th Cir. 1996) (discussing

adverse employment action in the ADA context); Maddow v.

Proctor & Gamble Co., 107 F.3d 846, 852-53 (11th Cir. 1997)

(discussing same under the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §§ 621-634); Collins v. State of Illinois,

830 F.2d 692, 702-704 (7th Cir. 1987) (discussing same under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq).

Both the ADEA and Title VII, for instance, use the same “terms

would turn on whether it found Doe’s transfer to have been voluntary or involuntary. See R8 at
605.

                                              18
and conditions” language to proscribe discriminatory employment

practices. Compare ADEA, 29 U.S.C. § 623(a)(1), and Title VII,

42 U.S.C. § 2000e-2(a) with ADA, 42 U.S.C. § 12112(a).

Moreover, our precedents interpreting these employment

discrimination laws have often relied on the same “adverse

employment action” concept that is an essential element of a

prima facie ADA case. See, e.g., Maddow, 107 F.3d at 852-53

(ADEA); Collins, 830 F.2d at 702-04 (Title VII).10 We can assist

our consideration of the adversity standard under the ADA,

therefore, by looking to the broader experience of our court and

others with employment discrimination law.

       We begin our analysis of the law in this area by noting that

we have found no case, in this or any other circuit, in which a

court explicitly relied on the subjective preferences of a plaintiff to

hold that that plaintiff had suffered an adverse employment

       10
         An “adverse employment action” is also an element of two broad types of prima facie
discrimination cases: (1) a prima facie circumstantial case, see Carter v. City of Miami, 870 F.2d
578, 582 (11th Cir. 1989), and (2) a prima facie retaliation case, see Raney v. Vinson Guard
Serv., Inc., 120 F.3d 1192, 1196 (11th Cir. 1997).

                                                19
action.11 Of course, in most employment discrimination cases the

issue of a plaintiff’s subjective preference need not arise, because

the plaintiff has alleged an employment action that would appear

adverse to any reasonable person. Where a plaintiff has allegedly

suffered termination, demotion, reduction in pay, loss of prestige,

or diminishment of responsibilities, for example, a court normally

has no cause to consider its standard for adversity; the relevant

question in such cases is whether such patently adverse actions

actually took place. Cf., e.g., Eskra v. Provident Life and Accident

Ins. Co., 125 F.3d 1406, 1412 (11th Cir. 1997) (considering a

reduction in income, but not mentioning the plaintiff’s subjective

preferences, in ruling that a transfer was adverse).




       11
         In Collins, a panel of the Seventh Circuit did note that the plaintiff had been
“transferred away from a job she enjoyed.” 830 F.3d at 704. The Collins court, however,
appears to have based its determination that the plaintiff had suffered an adverse employment
action on its finding that her employer had severely curtailed her job responsibilities. See id.
Moreover, any intimation in Collins that a court should consider an employee’s subjective
preference would seem to have been abandoned by the Seventh Circuit in later cases such as
Williams v. Bristol-Myers Squibb Co., 85 F.3d 270, 274 (1996) (holding that a “purely lateral
transfer” cannot be adverse), which we discuss below.

                                                20
     Recognizing this lack of precedent, Doe urges us to rely on

two EEOC regulations interpreting the ADA. See 29 C.F.R. §§

1630.4, 1630.5 (1998). As Doe correctly notes, we defer to a

federal agency’s reasonable interpretation of a law that Congress

has given it authority to administer. See Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837, 844-45,

104 S. Ct. 2778, 2782-83, 81 L. Ed. 2d 694 (1984). The EEOC’s

regulations, however, are of no assistance in this matter, because

they do not address whether we should use an objective or

subjective test to determine whether discrimination has occurred.

In 29 C.F.R. § 1630.4, the EEOC makes clear that an employer

may not “discriminate on the basis of disability against a qualified

individual with a disability in regard to . . . [a] transfer.” The

EEOC’s regulation, however, does not state whether this

prohibition on discrimination encompasses both objectively and

subjectively adverse actions. Section 1630.4, therefore, does

not provide us with any more guidance than our own precedent

                                    21
establishing that a transfer may sometimes constitute an

adverse employment action. See McNely, 99 F.3d at 1078

(holding that a transfer may be an adverse employment action).

Similarly, 29 C.F.R. § 1630.5 forbids employers from limiting,

segregating, or classifying an employee “in a way that adversely

affects his or her employment opportunities,” yet does not specify

what constitutes an adverse effect. As to both section 1630.4 and

section 1630.5, moreover, the EEOC’s “interpretive guidance”

provides no further help regarding whether we should employ an

objective or subjective standard. See generally 29 C.F.R. Pt.

1630, App. §§ 1630.4, 1630.5 (1998).

     Having determined that we are not bound to a subjective

standard, we adopt an objective test: An ADA plaintiff must

demonstrate that a reasonable person in his position would view

the employment action in question as adverse. In our view, this

test best reflects our employment discrimination doctrine and

precedents. First, although this court has never explicitly

                                 22
addressed the issue, our authorities do at least suggest an

objective approach. In National Cement Co. v. Federal Mine

Safety and Health Review Comm’n, 27 F.3d 526 (11th Cir. 1994),

we considered whether a company had violated the Mine Act, 30

U.S.C. § 815(c), when it transferred an employee who had

refused to do what he claimed was unreasonably dangerous

work. Because the employer had transferred the plaintiff to a

higher paying job, we ruled that it had not taken an unlawful

“adverse action,” without considering whether the plaintiff might

have had a subjective preference for his previous position. See

id. at 534.12 Moreover, we note that two district courts within our

circuit have ruled, in retaliation cases, that “an employment action

. . . is not adverse merely because the employee dislikes it or

disagrees with it.” Perryman v. West, 949 F. Supp. 815, 819



       12
         Of course, we do not know whether the plaintiff in National Cement argued that his
subjective preference was sufficient, alone, to establish that his transfer was adverse. For this
reason, National Cement is not controlling precedent. This same caveat applies to the various
other suggestive authorities discussed in this opinion, since we have no way to determine
whether the issue of a subjective versus an objective standard was raised by the parties.

                                                 23
(M.D. Ala. 1996); accord McCoy v. Macon Water Auth., 966 F.

Supp. 1209, 1220 (M.D. Ga. 1997). While these district court

cases are not controlling, they are consistent with our court’s

previous observation that not “every unkind act” amounts to an

adverse employment action. Wu v. Thomas, 996 F.2d 271, 273

n.3 (11th Cir. 1993) (per curiam). At the same time, it seems

significant that no panel of this circuit has ever listed a plaintiff’s

particular subjective preference as a basis for its holding that a

transfer was adverse.13

       Outside our own circuit, persuasive authority suggests even

more strongly that we should use a reasonable person standard

to determine whether a plaintiff has suffered an adverse

employment action. The Seventh Circuit, in particular, has

repeatedly declared that “a purely lateral transfer, that is, a



       13
         See generally Maddow, 107 F.3d at 852-53 (holding a transfer to be adverse); Eskra,
125 F.3d at 1412 (same); McCabe v. Sharrett, 12 F.3d 1558, 1563-64 (11th Cir. 1994) (same);
Baker v. Sears, Roebuck & Co., 903 F.2d 1515, 1519 (11th Cir. 1990) (per curiam) (same); see
also McNely, 99 F.3d at 1078 (holding that an transfer can constitute an adverse employment
action under the ADA).

                                             24
transfer that does not involve a demotion in form or substance,

cannot rise to the level of a materially adverse employment

action.” Williams, 85 F.3d at 274; see also Flaherty v. Gas

Research Inst., 31 F.3d 451, 457 (7th Cir. 1994); Crady v. Liberty

Nat’l Bank and Trust Co., 993 F.2d 132, 136 (7th Cir. 1993);

Spring v. Sheboygan Area Sch. Dist., 865 F.2d 883, 885-86 (7th

Cir. 1989). “Otherwise,” the Seventh Circuit has written, “every

trivial personnel action that an irritable, chip-on-the-shoulder

employee did not like would form the basis of a discrimination

suit.” Williams, 85 F.3d at 274.14 Thus, “not everything that

makes an employee unhappy is an actionable adverse action.”

See Smart v. Ball State Univ., 89 F.3d 437, 441 (7th Cir. 1996).

       Several other circuits, moreover, have agreed that a truly

lateral transfer cannot be adverse. In Montandon v. Farmland

Industries, for example, the Eighth Circuit found that an allegedly

       14
          The Williams court also was concerned that, if purely lateral transfers were actionable,
then “[t]he Equal Employment Opportunity Commission, already staggering under an avalanche
of filings too heavy for it to cope with, would be crushed, and serious complaints would be lost
among the trivial.” Williams, 85 F.3d at 274.

                                                25
retaliatory transfer was not adverse because it “did not entail a

change in position, title, salary, or any other aspect of his

employment . . . .[,] [h]owever unpalatable the prospect [of the

transfer] may have been to him . . . .” 116 F.3d 355, 359 (8th Cir.

1997); see also Harlston v. McDonnell Douglass Corp., 37 F.3d

379, 382 (8th Cir. 1994). Similarly, the Sixth Circuit has held that

a nurse’s transfer was not adverse because it did not entail a loss

of pay, duties, or prestige, see Kocsis v. Multi-Care Management,

Inc. 97 F.3d 876, 886 (6th Cir. 1996), while the Ninth Circuit has

written that a plaintiff’s transfer amounted to “a subjective loss of

job satisfaction rather than an adverse employment action,” see

Horn v. County of San Diego, No. 96-55610, (9th Cir. Sept. 18,

1997) (per curiam). Accord Nidds v. Schindler Elevator Corp.,

113 F.3d 912, 919 n.3 (9th Cir. 1996), cert. denied, __ U.S. __,

118 S. Ct. 369, 139 L. Ed. 2d 287 (1997). At the same time, the

Third Circuit has adopted Smart’s view that “not everything that

makes an employee unhappy” constitutes unlawful retaliation.

                                  26
Robinson v. City of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir.

1997) (“[R]etaliatory conduct must be serious and tangible enough

to alter an employee’s compensation, terms, conditions, or

privileges of employment into . . . ‘adverse employment action.’”).

Thus, “[t]he clear trend of authority is to hold that” a purely lateral

transfer is not an adverse employment action. Ledergerber v.

Stangler, 122 F.3d 1142, 1144 (8th Cir. 1997).

       Of course, these cases do not articulate a reasonable person

standard, nor do they explicitly stand for the proposition that a

court may not ever consider a plaintiff’s subjective preferences in

determining whether his transfer is “purely lateral.”15

Nevertheless, they are, at a minimum, consistent with the

objective standard that we expressly adopt in this opinion. As in

the Eleventh Circuit, all of the cases that have found a transfer to

       15
         Often, in fact, these cases appear to leave the door open to adversity based on some
subjective preferences, through their use of language like that in Smart that “not everything that
makes an employee unhappy is an actionable adverse action.” Smart, 89 F.3d at 441 (emphasis
added). Unlike the hypothetical “chip-on-the-shoulder employee” in Williams, Doe has a
significant, and deeply held, special commitment to psychoeducation for severely disordered
children. Compare Williams, 85 F.3d at 274. This case, therefore, takes us a step beyond these
authorities.

                                                27
be adverse appear to have based their conclusions on objective

factors. See, e.g., De la Cruz v. New York City Human

Resources Admin. Dep’t of Soc. Serv., 82 F.3d 16, 21 (2d Cir.

1996) (transfer resulting in lessened prestige and professional

growth); Torre v. Casio, Inc., 42 F.3d 825, 831 n.7 (3d Cir. 1994)

(transfer to a dead-end job). In other words, our sister circuits

have only held transfers to be adverse where the transfers were

objectively equivalent, at least to some degree, to demotions.

     Beyond these precedents from our sister circuits, we can

also look to related principles of employment discrimination law to

find support for the proposition that our test for adversity should

be an objective one. Under the doctrine of “constructive

discharge,” for example, “[t]he general rule is that if the employer

deliberately makes an employee’s working conditions so

intolerable that the employee is forced into an involuntary

resignation, then the employer . . . is as liable for any illegal

conduct involved therein as if it had formally discharged the

                                   28
aggrieved employee.” Young v. Southwestern Sav. and Loan

Assoc., 509 F.2d 140, 144 (5th Cir. 1975). In assessing

constructive discharge claims, we do not consider a plaintiff’s

subjective feelings about his employer’s actions. Rather, we

determine whether “a reasonable person in [the plaintiff’s] position

would be compelled to resign.” Steele v. Offshore Shipbuilding,

Inc., 867 F.2d 1311, 1317 (11th Cir. 1989); accord, e.g., Serrano-

Cruz v. DFI Puerto Rico, Inc., 109 F.3d 23, 26 (1st Cir. 1997)

(“We have long applied an ‘objective standard’ . . . .”); Kelleher v.

Flawn, 761 F.2d 1079, 1086 (5th Cir. 1985) (“[S]ubjective

impressions as to the desirability of one position over another

cannot control our decision.”) (quoting Lee v. Russell City Bd. of

Educ., 563 F.2d 1159, 1162 (5th Cir. 1977)). Applying this

doctrine, Doe might have refused his transfer, resigned, and then

sued for constructive discharge. Had he done so, however, he

would have had not only to meet a high threshold of adversity

(“intolerability”); he would also have had to rely solely on objective

                                  29
factors to make his case. Instead of quitting his job, though, Doe

accepted the transfer and now seeks to prove that it was adverse

through evidence of his personal preference for

psychoeducational teaching. While our constructive discharge

precedents by no means control our decision in this case, it would

seem strange and inconsistent for us to apply an objective

standard where a plaintiff rejects a transfer, resigns, and sues, but

to apply a subjective standard where a plaintiff accepts a transfer

and sues. Absent some justification for such a dichotomy, we

decline to introduce such a confusing inconsistency into the law.

     At the same time, our adoption of an objective standard for

claims of an adverse employment action is consistent with our

current use of objective standards regarding employers’ claims

and defenses. In the ADA context, for instance, we often inquire

as to whether an employer has made a “reasonable

accommodation” of its employee’s disability. In making this

determination, we do not ask whether an employer has made all

                                 30
the accommodations it feels are appropriate, or whether an

employer has made all the accommodations that a disabled

plaintiff desires. See Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997). Instead, we

decide whether a requested accommodation “would impose an

undue hardship on the employer.” Id. Similarly, we do not rely on

an employer’s “feelings” regarding a person’s disability. See H &

W Contracting, 102 F. 3d at 524. Nor do we consider the

subjective but unreasonable fear that a community may harbor

regarding teachers with HIV. Cf. Martinez, 861 F.2d at 1505-06

(reversing an order segregating a child with AIDS from her

classmates); Arline, 480 U.S. at 284, 107 S. Ct. at 1129

(disregarding “society’s accumulated myths and fears about

disability and disease”).16




       16
         We also note that the Supreme Court has interpreted the “terms, conditions, or
privileges of employment” language of Title VII to require a sexual harassment plaintiff to show
that her work environment is objectively hostile. See Harris v. Forklift Sys., Inc., 510 U.S. 17,
21, 114 S. Ct. 367, 370, 126 L. Ed. 2d 295 (1993).

                                               31
     Moreover, we have employed the adverse employment

action concept as a means to avoid requiring plaintiffs to prove

the subjective, discriminatory intent of an employer. Often, a

plaintiff claiming unlawful employment discrimination cannot

produce direct evidence of his employer’s intent. See Mayfield v.

Patterson Pump Co., 101 F.3d 1371, 1375 (11th Cir. 1996). In

order to allow plaintiffs to surmount this problem, the courts have

articulated a set of elements that a plaintiff may prove to establish

a circumstantial prima facie case of discrimination. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S. Ct.

1817, 1824, 36 L. Ed. 2d 668 (1973); Mayfield, 101 F.3d at 1375.

As we explained above, one of the elements that a plaintiff must

show to establish such a prima facie case is that he has suffered

an adverse employment action. See Carter, 870 F.2d at 582.

Were we to adopt Doe’s subjective test for adversity in this case,

we would create an odd situation in which a plaintiff could use the

McDonnell Douglas test not only to avoid having to prove directly

                                 32
his employer’s discriminatory intent, but also to force his employer

to either disprove the plaintiff’s own subjective feelings or concede

an element of the plaintiff’s prima facie case.17 Though, again, the

McDonnell Douglas line of cases is not controlling, we are

hesitant to introduce unnecessary inconsistency and confusion

into employment discrimination law.18

       Returning more specifically to the ADA context, we also note

that our requirement that a plaintiff must show, as part of his



       17
         For instance, consider a case in which a school involuntarily transferred a female
teacher from a seventh grade to an eighth grade class and then placed a male in her former
position. Even without direct evidence that the school harbored a gender-discriminatory intent,
the teacher could establish a prima facie circumstantial case by showing that (1) she was a
member of a protected class (women), (2) she was qualified to teach the seventh grade class, (3)
her transfer was an adverse employment action, and (4) a member of an unprotected class filled
her former position (the male teacher). Cf. Carter, 870 F.2d at 582. (stating the elements of a
prima facie circumstantial case). Under Doe’s view, the teacher’s subjective preference for her
former seventh grade class would be sufficient to prove that she had suffered an adverse
employment action, so the school would have either to produce evidence that she did not
subjectively prefer her former position or to concede this element. Thus, the McDonnell
Douglas test would excuse employees from producing direct evidence of their employers’
subjective intent but would require employers to produce such evidence of their employees’
subjective preferences.
       18
         In addition to rendering one element of the McDonnell Douglas test essentially moot, a
subjective standard would make the law less predictable for employers. Under an objective
standard, an employer can expect that it will not be liable for employment discrimination if it
does not constrain its employees’ careers. Under a subjective standard, however, an employer
cannot anticipate which employment actions a court will find to be adverse, because it cannot
always know what will make its employees “unhappy.”

                                               33
prima facie case, that he has suffered an adverse employment

action would be essentially meaningless if we were to utilize a

subjective standard. In order for an honest plaintiff to go to the

trouble of suing his employer, he must be unhappy with some

action that his employer has taken. Given this basic fact, a

subjective standard would mean that no court would ever

seriously consider the adverse employment action prong of a

prima facie ADA case—we could just assume this element to be

satisfied in every case. Even if we did not assume away the

adversity requirement as a matter of course, a plaintiff could

always prove this part of his case by testifying that he was

unhappy with whatever employment action had brought him into

court; an employer could rarely rebut its employee’s statement of

his own subjective feelings.

     Finally, we believe that the standard that we articulate today

will well serve the ADA’s goal of eliminating discrimination on

account of disability. See generally 42 U.S.C. § 12101 (“Findings

                                 34
and purpose”). By evaluating claims from the perspective of a

reasonable person in the employee’s position, we will continue to

interpret the ADA to prohibit a wide range of job actions based on

an employee’s disabled status. Transfers that result in lesser pay,

responsibilities, or prestige19 will still be “adverse.” See, e.g.,

Baker 903 F.2d at 1519 (lesser pay); Collins, 830 F.2d at 704

(lesser responsibilities); De la Cruz, 82 F.3d at 21 (lesser

prestige). So, too, will transfers that involve arduous travel or that

impede an employee’s professional growth or advancement. See,

e.g., Maddow, 107 F.3d at 852 (travel); De la Cruz, 82 F.3d at 21

(professional growth); Torre, 42 F.3d at 831 n.7 (advancement).

In other words, our reasonable person standard will continue to



       19
          In at least two cases, the Seventh Circuit has stated or implied that loss of prestige did
not make a transfer adverse. See Flaherty, 31 F.3d at 457; Spring, 865 F.2d at 886. It is
somewhat unclear in these cases whether the court was holding that a loss of prestige was
outweighed by other factors, was not significant, or was irrelevant. See Flaherty, 31 F.3d at 457;
Spring, 865 F.2d at 886. Regardless, we believe that loss of prestige, either within an
organization or with regard to the general public, is an objective factor that a court should
consider as part of the reasonable person test. Cf. De la Cruz, 82 F.3d at 21. Beyond the loss of
prestige itself (a reasonable if egoistic employee goal much like salary or promotion),
diminishment of prestige may also affect an employee’s marketability, another significant
objective factor.

                                                35
protect disabled employees from transfers that are a form of

demotion or that disrupt investment in education, training, or

seniority.

       Turning to the specific facts of the present case, we are

unable to determine from the current record whether Doe has

suffered an adverse transfer. As we have explained, Doe’s

subjective preference for a psychoeducation position is not

relevant to our inquiry. Although we greatly admire Doe’s

commitment to teaching such tragically disordered children, we do

not consider the special meaning that he ascribes to his former

job.

       The question that remains, then, is whether a reasonable

person in Doe’s position would have viewed as adverse the

requirement that Doe complete ten credit hours (over three years)

to obtain certification in interrelated teaching. To support his

argument that this transfer-induced obligation is adverse, Doe

cites Rodriguez v. Board of Educ. of Eastchester Union Free Sch.

                                  36
Dist., 620 F.2d 362 (2d Cir. 1980). In that Title VII case, a school

district allegedly transferred a female, middle school, art teacher

to an elementary school as part of its policy of segregating female

art teachers into elementary education. See id. at 364-66. Prior

to her transfer, the teacher had not only had twenty years of

experience in teaching middle school art classes but had also

received a doctoral degree in art education; her doctoral thesis

was entitled “A Model Arts Program for the Middle School of

Eastchester School District Number 1.” See id. After examining

the school district’s action, the Rodriguez court concluded that the

teacher had suffered an adverse transfer because “substantially

uncontradicted evidence indicated that the art programs at the

elementary level were so profoundly different from those in the

junior high school as to render utterly useless her twenty years of

experience and study in developing art programs for middle

school children.” Id. at 366. This “severe professional . . .



                                 37
trauma,” the court held, constituted an adverse, sex-based

interference with a condition or privilege of employment. See id.

       The facts of Doe’s case, however, are quite different. Unlike

the plaintiff in Rodriguez, Doe’s transfer does not substantially

obviate a specialized education; Doe does not have a bachelor’s

or higher degree that is less applicable to interrelated education

than it is to psychoeducation. Although Doe’s transfer would

disrupt his investment in his current Georgia certificate, his

transfer from a psychoeducational to an interrelated classroom is

not nearly as dramatic as Rodriguez’s move from a middle school

to an elementary school.20 In other words, Doe may not have

suffered the “severe professional trauma” evident in Rodriguez,

though his transfer undoubtedly represented a “personal” setback.

       Still, Doe does not need to show that his transfer would

represent a “severe trauma” to a reasonable person in his


       20
         Although not mentioned in the Rodriguez opinion, such a transfer from a middle to an
elementary school might also be thought to involve a significant loss of prestige, and perhaps
long-term prospects for advancement in the art education field as well.

                                              38
position. Instead, he needs only to show that his transfer was, on

the whole, objectively adverse. Any adversity must be material; it

is not enough that a transfer imposes some de minimis

inconvenience or alteration of responsibilities.21 See Crady, 993

F.2d at 136. Moreover, the fact that an employee must learn as a

result of a transfer does not mean that the transfer is per se

adverse. See Williams, 85 F.3d at 274. In Williams, for example,

the court held that a salesman’s transfer to a different product line

was not adverse, despite the fact that he had to learn more new

products than he would have if he had stayed put. See id.

(concluding that the salesman’s loss of commission income while

he learned about new products did not render his transfer

       21
           It is important not to make a federal case out of a transfer that is de minimis, causing no
objective harm and reflecting a mere chip-on-the-shoulder complaint. However, it is equally
important that the threshold for what constitutes an adverse employment action not be elevated
artificially, because an employer’s action, to the extent that it is deemed not to rise to the level of
an adverse employment action, is removed completely from any scrutiny for discrimination. In
other words, where the cause or motivation for the employer’s action was clearly its employee’s
disability, a finding that the action does not rise to the level of an adverse employment action
means that the action is not scrutinized for discrimination. An artificially high threshold for
what constitutes an adverse employment action would undermine the purposes of the statute by
permitting discriminatory actions to escape scrutiny. We believe that the purposes of the statute
are appropriately served by requiring the fact finder to determine whether a reasonable person
would consider the action adverse under all the facts and circumstances.

                                                  39
adverse). As the Williams court observed, all transfers require

some learning, since they require employees to work with new

people or products and to assume new responsibilities. See id.

Thus, any coursework requirements for Doe must rise to a level

that a reasonable person would deem materially adverse, taking

into account both the pros and cons of such required education.

       In sum, Doe must demonstrate that a reasonable person in

his position would have found his transfer to be adverse under all

the facts and circumstances. Unfortunately, the district court has

not made sufficient findings with regard to any of these factors for

us to undertake a meaningful review. Therefore, we have decided

to remand the case to the district court for such proceedings as it

deems necessary for it to enter explicit findings of fact concerning

the allegedly adverse nature of Doe’s transfer.22 Once having

       22
          The district court should make relevant subsidiary findings of fact, as well as an
ultimate finding of fact as to whether a reasonable person in Doe’s position would have found
the transfer to be adverse under all the facts and circumstances. Without in any way limiting the
subject matter of appropriate findings, the following would seem to be relevant: what is entailed
in the coursework required for certification in the new position; would such additional
certification increase Doe’s career opportunities, and, if so, was such additional certification and
resulting increase in opportunities available to Doe in any event, or was this available to Doe

                                                 40
made these explicit findings, the district court should clearly

explain why it believes that a reasonable person in Doe’s position

would or would not have found the transfer to have been an

adverse employment action.

       In determining whether Doe’s transfer was adverse, the

district court should not rely on its determination that the transfer

was involuntary. In saying this, we do not mean to disturb the

district court’s finding on this issue but rather to make clear that

the voluntary or involuntary nature of the transfer is not relevant to

the question of whether it was unlawfully adverse. Of course, a

finding that Doe’s transfer was purely voluntary would have been

dispositive in the School District’s favor; a transfer cannot be

“because of a disability” if it occurred as the result of an

employee’s own request. Cf. Stewart v. Board of Trustees of the

only because of the transfer; whether the District’s action would in effect limit Doe’s
opportunities in this school district to the teaching of interrelated classes, and/or foreclose other
opportunities, and, if so, whether the same would adversely affect Doe’s employment
opportunities or status within either this particular school district or the field of special education
generally, see 29 C.F.R. Pt. 1630, App. § 1630.5 (1998); and considering all of the relevant
subsidiary findings, whether a reasonable person in Doe’s position would consider the transfer to
be adverse.

                                                  41
Kemper County Sch. Dist., 585 F.2d 1285, 1289 (5th Cir. 1978)

(voluntary transfer not unlawful under Title VII); Hooper v.

Maryland, No. 94-1067, (5th Cir. Jan. 10, 1995); Devine v.

Thalhimers, No. 92-1084, (4th Cir. Oct. 16, 1992). The fact that

Doe’s transfer was involuntary, however, does not in any way

establish that it was legally adverse. Cf. Williams, 85 F.3d at 274

(finding an “involuntary” transfer to be non-adverse). If a

reasonable person in Doe’s position would have viewed the

transfer as non-adverse, the district court should not consider

Doe’s subjective, personal preference for his prior position.



                         III. CONCLUSION

     We review in this case an injunction under the ADA that

prohibits the School District from transferring Doe out of the

District’s psychoeducation program because of his infection with

HIV. To establish a prima facie case under the ADA, Doe must

prove that he has a disability; that he is otherwise qualified to

                                  42
teach psychoeducation, with or without some reasonable

accommodation; and that he has suffered an adverse

employment action because of his HIV status (i.e., that the School

District has discriminated against him because of his disability).

     To determine whether Doe is qualified, the district court

should have found and weighed the four factors explained in

Arline. The district court, however, failed to make explicit findings

of fact regarding any dangers that Doe’s illness might pose to

violent psychoeducation students. In addition, the district court

erred by applying a subjective standard for determining whether

Doe’s transfer was adverse. Moreover, because the district court

did not enter explicit findings of fact or conclusions of law with

regard to those aspects of Doe’s transfer that might render it

objectively adverse, we believe that it would be imprudent for us

to attempt to assess whether the School District subjected Doe to

an adverse employment action.



                                  43
     Therefore, we REVERSE the district court’s judgment,

VACATE the injunction, and REMAND the case to the district

court for further proceedings consistent with this opinion.




                                 44